Number of Managers 33Median Position Size 2.8%Maximum Position Size 8.0% Number of Strategies 8Average Position Size 2.9%Top 20 Holdings 83.1% Aetos Capital Hedge Fund of Fund Allocation Aetos Capital Distressed Investment Strategies Fund: 15% Aetos Capital Long/ Short Strategies Fund: 35% Strategy Allocation1 Quantitative: 7% Distressed: 15% Directional Equity: 2% Short-biased Equity: 2% Equity Hedged: 31% Convertible Arbitrage: 8% Historical Strategy Allocation ProductDescription:The Aetos Capital Balanced Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. As of March 1, 2010: Investment Returns: As of2/28/10: Aetos Capital BalancedPortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 13.72% 0.13% 9.33% 53.61% 54.31% 3 Year Annualized Return -0.27% 1.67% 6.19% -5.67% -6.71% 5 Year Annualized Return 2.81% 2.65% 5.36% 0.38% 1.27% From Inception through 2/28/10: Average Annualized Return 4.20% 2.20% 5.14% 4.59% 6.21% Annualized Standard Deviation 4.62% 0.48% 3.92% 15.44% 16.53% Sharpe Ratio 0.43 - 0.75 0.15 0.24 Largest Calendar Qtr. Drawdown -8.74% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.15 - Beta:S&P ndex 0.18 - Beta: MSCI World Index 0.19 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
